Citation Nr: 1525765	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-40 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for arthritis of the feet to include as secondary to service-connected bilateral pes planus.  

3.  Entitlement to service connection for chronic lumbar strain with spondylosis and degenerative disc disease to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for a left leg and knee disability to include as secondary to service connected bilateral pes planus.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1973 to November 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2009, February 2010, December 2010, and September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, October 2013 and June 2014, the Board remanded the claims of service connection for arthritis of the feet, chronic lumbar strain with spondylosis and degenerative disc disease and left leg and knee disability for additional development.  They have been returned to the Board.  

In October 2013, the Board denied the claim of service connection for hypertension.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court) as to this issue.  The decision was vacated and remanded by the Court to the Board in an August 2014 memorandum decision.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The issue of service connection for arthritis of the feet to include as secondary to service-connected bilateral pes planus is decided herein whereas the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's arthritis of the feet is proximately due to or the result of the service-connected bilateral pes planus.


CONCLUSION OF LAW

Arthritis of the feet is secondary to the service-connected bilateral pes planus, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Because the Veteran's claim for entitlement to service connection for arthritis of the feet is granted, as discussed below, any error as to the duty to notify and assist regarding this claim is harmless error.

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

First, the evidence shows that during the appeal period the Veteran has a diagnosis of arthritis of the feet.  In the July 2014 VA foot examination the examiner diagnoses minimal degenerative disease in the left foot and bilateral calcaneal spurs, and in a November 2014 letter R.A.B., D.P.M., notes that the Veteran has foot arthritis inasmuch as he states, "As you know, [the Veteran] has had chronic foot problems and he has been under our care since 2008.  His pes planus foot structure has resulted in arthritis aggravated by gout."  Thus, the Board finds that the Veteran currently has arthritis of the feet. 

Second, the Board finds that the evidence is in equipoise as to whether the Veteran's arthritis of the feet is secondary to the service-connected bilateral pes planus.  Specifically, the Board finds that the aforementioned supportive November 2014 private medical opinion from Dr. B., and the July 2014 VA examiner's non-supportive opinion are of equal probative value.  Dr. B.'s opinion supports a finding that the Veteran's arthritis of the feet is proximately due to or the result of the Veteran's bilateral pes planus.  Dr. B. opined that the Veteran's pes planus foot structure has resulted in arthritis.  On the other hand, the 2014 VA examiner's findings do not support a finding that the Veteran's arthritis of the feet is proximately due to or the result of the Veteran's bilateral pes planus.  

Based on this evidence, the Board finds that there is an approximate balance of positive and negative evidence regarding the issue of whether the arthritis of the feet is secondary to bilateral pes planus.  As such, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's arthritis of the feet is proximately due to or the result of bilateral pes planus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, service connection for arthritis of the feet is warranted on a secondary basis.  38 C.F.R. § 3.310.



ORDER

Service connection for arthritis of the feet as secondary to service-connected bilateral pes planus is granted.


REMAND

In the August 2014 memorandum decision, the Court held that statements by the Veteran reasonably raised the issue of whether the pain from his pes planus aggravated his hypertension and that remand was necessary for the Board to address this issue.  A November 2014 statement from Richard A. Bronfman, D.P.M., indicates that, "In regards to the cause of relationship between flat feet and hypertension, obviously the origins of his hypertension do not involve his feet but certainly pain and limitation of activities can certainly be an aggravating condition."   Based on this statement, a VA examination is warranted in order to address the issue remanded by the Court and to fulfill VA's duty to assist.  Also, the newly-service-connected arthritis of the feet should be considered.

Also, the Board notes that the Veteran has urged that the July 2014 VA examination for the left leg and back is not in compliance with the June 2014 Board Remand instructions providing that the Veteran be examined by an appropriate medical professional who has not previously examined the Veteran.  The Veteran asserts that he has in fact been previously examined by the VA examiner who performed the examination in July 2014.  He also urged that the examiner did not address whether the Veteran's alleged altered gait due to pes planus was aggravating the left leg and knee and back.  

The Board notes that the Veteran asserts he has an altered gait due to his service-connected foot problems and in fact the Board directed in the 2014 remand that in formulating an opinion, the examiner should comment on the Veteran's assertions that his pes planus resulted in an altered gait which caused or aggravated his current low back and left knee osteoarthritis.  The July 2014 examination reflects normal gait.  It is unclear whether the Veteran's assertions as to abnormal gait were considered.  

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  

The Board finds that the claims should again be returned to the RO as the July 2014 examiner previously examined the Veteran, and therefore an additional examination in compliance with the June 2014 Remand directive is required.  Also, the newly-service-connected arthritis of the feet should be considered.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is asked to address the following:

Is it at least as likely as not (probability of at least 50 percent) that his hypertension is due to or caused by service-connected pes planus and/or arthritis of the feet, to include as a result of associated pain or the medications taken to relieve pain from the disabilities of the feet? 

Is it at least as likely as not (probability of at least 50 percent) that his hypertension is aggravated (i.e., worsened) beyond the natural progress by service-connected pes planus and/or arthritis of the feet, to include as a result of pain or the medications taken to relieve pain from the disabilities of the feet? 

The Veteran reports that he can no longer use prescriptive pain medication because it caused and aggravated his high blood pressure and his doctors have taken him off the medication.  

The examiner is advised that the term "aggravated" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms. If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities of the feet.

In formulating this opinion, the VA examiner's attention is directed to the Veteran's assertion that his pes planus/arthritis of the feet resulted in an altered gait and pain which caused or aggravated his current hypertension. See also the November 2014 statement of R. Bronfman, D.P.M.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA knee and spine examination by an appropriate medical professional who has not previously examined the Veteran.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is asked to address the following:

Is it at least as likely as not (probability of at least 50 percent) that left knee osteoarthritis and the lumbar spine disability are aggravated by service-connected pes planus/arthritis of the feet? 

The examiner is advised that the term "aggravated" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms. If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's lumbar spine and left knee disorders found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities of the feet.

In formulating this opinion, the VA examiner's attention is directed to the Veteran's assertion that his pes planus/arthritis of the feet resulted in an altered gait and pain which caused or aggravated his current low back disability and left knee osteoarthritis. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  After the above development, readjudicate the claims.  If any benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


